Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 1 of 9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

GREGORY J. DREW,

 

Plaintiff, Case # 18-CV-6847-FPG
Vv. DECISION AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
INTRODUCTION

On May 15, 2015, Plaintiff Gregory Drew protectively applied for Disability Insurance
Benefits under Title II of the Social Security Act (the “Act’”) alleging disability beginning
September 30, 2012. Tr.' 18. After the Social Security Administration (“SSA”) denied his claim,
Tr. 73-84, Plaintiff appeared, with counsel, at a hearing on July 25, 2017 before Administrative
Law Judge John Costello (the “ALJ’). Tr. 33-60. On October 2, 2017, the ALJ issued an
unfavorable decision. Tr. 15-29. The Appeals Council denied Plaintiff's request for review,
making the ALJ’s decision the final decision of the SSA. Tr. 1-3. Plaintiff then appealed to this
Court.? ECF No. 1.

The parties moved for judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12(c). ECF Nos. 11, 20. For the reasons that follow, Plaintiffs motion is GRANTED,

the Commissioner’s motion is DENIED, and this matter is REMANDED for further proceedings.

 

l«Ty” refers to the administrative record in this matter. ECF No. 7.

2 The Court has jurisdiction over this action under 42 U.S.C. § 405(g)
1
Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 2 of 9

LEGAL STANDARD

I. District Court Review

When it reviews a final decision of the SSA, it is not the Court’s function to “determine de
novo whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998), Rather,
the Court “is limited to determining whether the SSA’s conclusions were supported by substantial
evidence in the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d
145, 151 (2d Cir. 2012) (other citation omitted). The Commissioner’s decision is “conclusive” if
it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than
amere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).
II. Disability Determination

To determine whether a claimant is disabled within the meaning of the Act, an ALJ follows
a five-step sequential evaluation: the ALJ must determine (1) whether the claimant is engaged in
substantial gainful work activity; (2) whether the claimant has any “severe” impairments that
significantly restrict his ability to work; (3) whether the claimant’s impairments meet or medically
equal the criteria of any listed impairments in Appendix 1 of Subpart P of Regulation No. 4 (the
“Listings”), and if they do not, what the claimant’s residual functional capacity (“RFC”) is; (4)
whether the claimant’s RFC permits him to perform the requirements of his past relevant work;
and (5) whether the claimant’s RFC permits him to perform alternative substantial gainful work
which exists in the national economy in light of his age, education, and work experience. See
Bowen v. City of New York, 476 U.S. 467, 470-71 (1986); Rosa v. Callahan, 168 F.3d 72, 77 (2d

Cir. 1999); see also 20 C.F.R. § 404.1520.
Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 3 of 9

DISCUSSION

I. Plaintiff's Impairment

Plaintiff was a firefighter for nearly fifteen years before his injury prevented him from
continuing to work. Tr. 45. Plaintiff's initial injury occurred in 2009 when, while on the job, he
slipped on an ice-covered embankment and grabbed the firetruck, twisting his back and suffering
a rotational injury to the lumbar spine. Tr. 253. Plaintiffs injury resulted in radiating pain and
numbness to his legs. Tr. 45-46, 253. Plaintiff continued to work, although the injury lingered until
the pain eventually became “horrible” sometime in 2012. Tr. 245. Plaintiff, who was once able to
carry a man weighing approximately 200 pounds out of a building, became wheelchair bound. Tr.
41, 47. In 2013, Plaintiff underwent a right L5-S1 lumbar hemilaminectomy and posterolateral
foraminotomy. Tr. 251. This surgery allowed Plaintiff to walk again, though he still required a
walker or a cane for assistance. Tr. 47. This was followed by an L4-L5 lumbar hemilaminectomy,
posterolateral foraminotomy, decompression L4-L5 for lumbar stenosis and nerve compression in
2014. Tr. 240-41. It was not until this second surgery that Plaintiff was able to move around mostly
unassisted. Tr. 47. Plaintiff eventually received a spinal cord stimulator implant (“SCS”) to
manage the pain in 2015. Tr. 413-14. However, Plaintiff testified that the SCS brought the pain
only to a “more tolerable” level and allowed him to be on his feet for longer periods of time but
still left him unable to stand in the same constant position or else numbness would set in. Tr. 48-
49. Driving long periods is difficult for Plaintiff; he experiences “[nJumbing symptoms sitting in
one position for a longer period of time” which then requires him to pace for ten minutes to get
sensation back into his leg and “relieve[] that numbing and tingling in [his] foot.” Tr. 45-46.

Plaintiff has become more active as recommended by his doctor to help his back, taking up

activities such as golf and swimming, though he is still limited in doing so. Tr. 51-52. Plaintiff is
Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 4 of 9

also limited in basic tasks of everyday living such as cleaning and laundry, testifying he needs help
from his wife to accomplish routine tasks. Tr. 52.
H. The ALJ’s Decision

The ALJ analyzed Plaintiffs claim for benefits using the process described above. At step
one, the ALJ found that Plaintiff had not engaged in substantial gainful work activity since the
alleged onset date. Tr. 20. At step two, the ALJ found that Plaintiff's degenerative disc disease of
the lumbar spine was severe. Tr. 21. At step three, the ALJ found that Plaintiffs impairment did
not meet or medically equal the Listings criteria. Tr. 22. Next, the ALJ determined that Plaintiff
retains the RFC to perform light work as defined by 20 CFR § 404.1567(b) except that he will
need to change positions briefly every half hour. Tr. 22.

At step four, the ALJ found that Plaintiff was unable to perform his past relevant work as
a firefighter. Tr. 27. At step five, the ALJ determined that there were jobs in the national economy
that Plaintiff could perform, such as a laundry sorter and photocopy machine operator, and
therefore the ALJ concluded that Plaintiff is not disabled. Tr. 28-29.

In determining Plaintiff's RFC, the ALJ considered Plaintiff's testimony, the medical
evidence, and medical source opinions. The ALJ gave “limited weight” to consultative examiner
Carolyn Ling, M.D.’s opinion because she only examined Plaintiff once and did not have the
opportunity to review additional evidence. Tr. 26. The ALJ also gave “little weight” to Hemant
Kalia, M.D. and Kerry Moore, N.P.’s determination that Plaintiff was 66.5% disabled because it
was inconsistent with Plaintiffs report of a 75% improvement in leg pain. Tr. 26. The
determination was also based on state Worker’s Compensation guidelines, rendering it of “little
probative value.” Tr. 26. The ALJ gave “limited weight” to N.P. Moore and Bruce Barron, M.D.’s

disability rating for the same reason. Tr. 26. The ALJ gave Dr. Kalia’s statement that “the claimant
Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 5 of 9

is unlikely to go back to his previous work” “some weight” because, while consistent with the
ALJ’s opinion, findings of disability are reserved for the Commissioner. Tr. 26. For the same
reason, the ALJ assigned “little weight” to “a passing statement that the claimant is disabled from
work.” Tr. 26.

Plaintiff advances four distinct arguments in support of remand: (1) The ALJ failed to
properly consider the longitudinal history of Plaintiffs low back impairment, particularly during
the period between the disability onset date of September 30, 2012 and the May 29, 2015
implantation of the SCS; (2) the ALJ failed to properly weigh the opinion of the Administration’s
own consultative examining physician, who described functional limitations inconsistent with, and
far more limited than, those adopted by the ALJ; (3) the rejection of the only medical opinion in
the record leaves a significant gap and the ALJ improperly assessed the bare medical findings; and
(4) the Commissioner failed to provide any basis for the Appeals Council’s determination that the
evidence from WorkFit Medical Plaintiff submitted “does not show a reasonable probability that
it would change the outcome of the decision.” ECF No. 11-1 at 6-16. The Court agrees with
Plaintiff's second and third arguments and finds that, having erroneously rejected the opinion of
the consultative examiner, the ALJ improperly assessed the bare medical findings and
mischaracterized Plaintiff's daily activities. Therefore, remand is required on those grounds, and
the Court does not reach Plaintiff's other arguments.

Wi. Analysis

An ALJ is “prohibited from ‘playing doctor,’” meaning that it is improper for the ALJ to
substitute his own judgement for that of a “competent medical opinion.” Johnson v. Comm’r of
Soc. Sec., 351 F. Supp. 3d 286, 292 (W.D.N.Y. 2018) (quoting Quinto v. Berryhill, No. 3:17-CV-

00024 (JCH), 2017 WL 6017931, at *12, (D. Conn. Dec. 1, 2017)). Here, the ALJ erred by both
Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 6 of 9

discounting Dr. Ling’s opinion and then failing to further develop the record. Because Dr. Ling’s
opinion was the only one in the record addressing Plaintiff's exertional limitations, the ALJ
“created an evidentiary gap in the record requiring remand” by discounting the opinion and failing
to seek out another functional capacity evaluation. Garrett vy. Comm’r of Soc, Sec., No. 17-CV-
1009-FPG, 2019 WL 2163699, at *5 (W.D.N.Y. May 17, 2019). Moreover, this gap makes it
unclear what evidence the ALJ’s RFC determination is based on, besides a mischaracterization of
Plaintiff’ s testimony. See id. (“Even though the Court agrees with the reasons why [the] ALJ chose
to afford limited weight to all four medical opinions, it cannot tell under these circumstances what
opinions discussing plaintiff's physical limitations the ALJ relied upon to formulate his RFC. By
not assigning significant weight to any opinions and, instead, assigning them only limited weight,
the ALJ created an evidentiary gap in the record requiring remand.”).

At the consultative examination, Plaintiff described activities to Dr. Ling that are largely
consistent with what he testified to being able to do at his hearing. For example, at the consultative
examination, Plaintiff said that he could occasionally microwave food but his wife did the cooking,
cleaning and laundry; at his hearing, he said he can cook but cannot lift heavy pots, can push a
vacuum, and can do laundry but cannot lift the load to switch it between machines. Tr. 52-54; 442-
43, Dr. Ling opined that Plaintiff had marked limitations to prolonged standing, walking, bending
at the waist, twisting at the waist, lifting, and carrying secondary to his low back pain. Tr. 445. Dr.
Ling’s assessment was supported by her physical exam which found very limited range of motion
in Plaintiff's spine, consistent with the findings of Plaintiff's treating providers post-SCS
implantation that Plaintiff still experienced baseline axial low back pain. Tr. 444, 451, 517, 522,
530. Thus, Dr. Ling’s opinion was largely consistent with the record and Plaintiff's testimony,

contrary to the ALJ’s statement that Dr. Ling’s opinion was “inconsistent” with both “the
Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 7 of 9

claimant’s reported activities of daily living” and with Plaintiffs testimony that he could lift and
carry 20 pounds and walk a quarter mile. Tr. 26. Accordingly, the ALJ’s decision to give Dr. Ling’s
opinion limited weight was not supported by substantial evidence.

Even if it had been appropriate for the ALJ to discount the opinion of Dr. Ling, doing so
left the ALJ only with medical opinions which failed to address Plaintiff’s functional capacity, and
which the ALJ had already given little or limited weight. This kind of evidentiary gap requires
remand. Bayer v. Comm’r of Soc. Sec., No. 19-CV-O009MWP, 2020 WL 3481451, at *5
(W.D.N.Y. June 26, 2020); Garrett, 2019 WL 2163699, at *5; Defrancesco v. Berryhill, No. 16-
CV-6575, 2017 WL 4769004, at *4 (W.D.N.Y. Oct. 23, 2017) (“Regardless of whether the ALJ
properly discounted this opinion, his rejection of the only physical medical opinion in the record
created an evidentiary gap that requires remand.”’); see Duncan v. Comm’r of Soc. Sec., No. 18-
CV-369-FPG, 2020 WL 1131219, at *3-4 (W.D.N.Y. Mar. 9, 2020) (remanding because the ALJ
explicitly weighed five medical source opinions and came to an RFC determination that “failed to
rely on any medical opinion that could bridge the gap between clinical findings and specific
functional limitations’). This error alone requires remand.

Furthermore, with no medical opinion to support his RFC determination, the ALJ’s
analysis relies primarily on a mischaracterization of the daily activities Plaintiff can complete. The
ALJ analyzed a series of activities Plaintiff purportedly could do without making any clear
connection to Plaintiff's RFC. For example, Plaintiffs ability to ride a bike was referred to once
in a 2013 treatment note by N.P. Moore which stated he was cleared to ride a bike but that sitting
was still uncomfortable for him. Tr. 394. The ALJ’s reference to Plaintiffs return to hunting comes
from a single psychiatric treatment record but omits consideration of the next line in the record

where Plaintiff stated that hunting left him in pain. Tr. 455.
Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 8 of 9

The ALJ next moved to the activities Plaintiff testified about performing, such as golf,
travel, cleaning, and doing laundry. There is no indication in the record that these daily activities,
as Plaintiff performed them, lend support to the RFC determination. Tr. 27. To the contrary, these
activities were either recommended by his doctors as good exercise for his back or performed in a
limited capacity. Tr. 51. For example, Plaintiff's doctor recommended he start golfing to introduce
more walking into his exercise routine, however Plaintiff testified he could only take half swings
and had to use a pushcart. Tr. 51-52, 54. The ALJ correctly noted that Plaintiffs recent travel to
Alaska for a family wedding did not include participation in other activities such as hiking but still
concluded that the long trip and plane ride were “slightly inconsistent with full disability.” Tr. 27.
The ALJ also broadly stated that Plaintiff was actively involved with cleaning and doing laundry;
however, Plaintiff testified that he was limited mainly to pushing a vacuum cleaner when cleaning
the house and was unable to lift laundry to switch it between machines. Tr. 52.

It is well settled that ‘‘[t]here is a critical difference between activities of daily living (which
one can do at his own pace when he is able) and keeping a full time job.” Henderson v. Berryhill,
312 F. Supp. 3d 364, 370 (W.D.N.Y. 2018) (quoting Harris v. Colvin, 149 F. Supp. 3d 435, 444-
45 (W.D.N.Y. 2016)); see also Fellner v. Comm’r of Soc. Sec., No. 18-CV-2868, 2019 WL
4783847, at *5 (W.D.N.Y. Oct. 1, 2019) (remanding for improper discounting of plaintiffs
testimony because plaintiffs activities, such as cycling and swimming, were more limited than
ALJ indicated and were performed on advice of physicians to alleviate back pain).

The ALJ’s attempt to demonstrate Plaintiff’s health through his participation in various
activities mischaracterizes both the medical record and Plaintiff's testimony. Essentially, the ALJ
focused on Plaintiff's ability to endure pain in order to attend an important family function or

patticipate in exercise that would help alleviate, though not eradicate, the symptoms of his
Case 6:18-cv-06847-FPG Document 22 Filed 07/23/20 Page 9 of 9

impairment. In doing so, the ALJ mischaracterized the activities Plaintiff was able to perform to
his disadvantage and made no connection to Plaintiff's ability to work. Mecklenburg v. Astrue, No.
07-CV-760, 2009 WL 4042939, at *7-8 (W.D.N.Y. Nov. 19, 2009) (“When a disabled person
gamely chooses to endure pain in order to pursue important goals, it would be a shame to hold this
endurance against him in determining benefits unless his conduct truly showed that he is capable
of working” (quoting Nelson v. Bowen, 882 F. 2d 45, 49 (2d Cir. 1989)). As the ALJ “clearly
misunderstood or exaggerated” Plaintiffs ability to perform daily activities in a way which
“significantly altered and influenced” the RFC determination, remand is appropriate. Henderson,
312 F. Supp. at 370.
CONCLUSION

For the foregoing reasons, Plaintiff's motion for judgment on the pleadings (ECF No. 11)
is GRANTED, the Commissioner’s motion for judgment on the pleadings (ECF No. 20) is
DENIED, and the matter is REMANDED to the Commissioner for further administrative
proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g). The

Clerk of Court shall enter judgment and close this case.

   
 

IT IS SO ORDERED.
A
Dated: Tul 2, 2020

Rochester, New York

\
\
j
i
i

 

 

4 f Ww & y ( j
ON. FRANK’P. GERACT, JR. /

 
 
